cca_2018020714332320 id uilc number release date from sent wednesday february pm to cc bcc subject fw innocent spouse and jeopardy good afternoon a jeopardy_levy is not limited to situations in which there is a jeopardy or termination_assessment see irm notice_of_levy - jeopardy_levy without a jeopardy a jeopardy_levy without a jeopardy or termination_assessment can happen after the tax is assessed but before the sec_6303 notice_and_demand for payment is issued after the notice_and_demand is issued but before the 10-day period in sec_6331 has expired after the 10-day period but before the 30-day notice_of_intent_to_levy sec_6331 and notice of a right to a cdp hearing sec_6320 and sec_6330 have been issued or after the notice_of_intent_to_levy and notice of a right to a cdp hearing have been issued but before the 30-day period has passed see i r m a jeopardy_levy requires a condition that would have allowed a jeopardy_assessment to be made even if there has not been a jeopardy or termination_assessment i r m see policy statement p-4-88 in i r m dollar_figure regarding what needs to be present to make a jeopardy_assessment collection is in jeopardy when at least one of the following conditions exists the taxpayer is or appears to be designing to leave the united_states or to conceal himself the taxpayer is or appears to be designing to hide transfer conceal or dissipate his assets the taxpayer's financial solvency appears to be imperiled or an individual is in physical possession of cash or its equivalent in excess of dollar_figure who does not claim the cash as his or as belonging to another person whose identity can be readily ascertained and who acknowledges ownership of the cash policy statement p-4-88 see sec_6867 sec_1_6851-1 please let us know if you have any other questions or concerns thanks --------------------- ------------- ------------------
